Case: 1:19-cv-00170-SJD-MRM Doc #: 15 Filed: 06/25/20 Page: 1 of 1 PAGEID #: 2631



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI


/\NORE BUCK,

         Petitioner,                                                   Case    o. I: I 9-cv-170

- vs -                                                                 District Judge Susan J. Dlott
                                                                       Magistrate Judge Michael R.
                                                                       Merz
WARDEN, Chi llicothe Correctional Insti tution,

                         Respondent.


                ORDER ADOPTING RE PORT AND RECOMMENDATIONS



         The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 14), to whom this case was referred pursuant to 28 U .S.C. § 636(b), and

noting no objections were filed thereafter, and tJ1at the time for filing such objections under Fed. R.

Civ. P. 72(b) has expired, hereby /\DOPTS said Report and Recommendations.

         Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Defendant is DEN IED a certiticate of appealability and the Court hereby certifies to the United

States Court of Appeals that an appeal would be objectively frivolous and therefore should not

be permitted to proceed in forma pauperis.

June ,&[ 2020.


                                                            United States District Judge
